Title: To Thomas Jefferson from David Geddes, 24 February 1781
From: Geddes, David
To: Jefferson, Thomas


Frederick Town [Md.], 24 Feb. 1781. Has this moment received TJ’s letter of 3 Feb. “and have to inform you that Paper Money at any rate will not answer here at present.” The Assembly having called in all Continental money, little of any kind is to be had, and people will accept nothing but specie or bills. If an opportunity later occurs of “facilitating the business in the manner you prescribe,” Geddes will give TJ timely notice of it.
